AO 245B (Rev. 05."15/2018) Judgment in a Criminal Petty Case {Modificd) Page l of l

_ UNITED STATES DISTRICT COURT
soUTHERN DISTRICT on CALrFoRNIA

United States of Arnerica JUDGMENT IN A CRIMINAL CASE
V_ (For Off`cnscs Committed On or Ai’cer November l, 1987}
Nain Serrano_Ayona Case Number: 3:18-mj-22091-WVG

Michelle Cynthia Angeles

Defendan.t ’s A lifer ey

REGISTRATION NO. 79777298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

 

|:l Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s)
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

l:| The defendant has been found not guilty on count(s)

 

l:l Count(s) dismissed on the motion of the United States.

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

E| Assessment: $lO WAIVED |X Fine: WAIVED

|X| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

ij Court recommends defendant be deported/removed With relative, charged in case

I'l` IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Thursday, October ll, 2018
Date of Imposition of Sentence

MW

C:;r t T. .. t wm HO*NO“RABL"E RO'BERT N. BLoCK

SOU“'* " t L»">… …"Cl @‘ ”*\L‘t@:h“'¢ UNITED sTATEs MAGISTRATE JUDGE
B\( »'*.()-:\-uv-ln»vr m- -”"'l

....=.,~L,.__~r.._w- ,r~ »-..-.

   
     

 

3:18_mj-22091~WVG

